— In a proceeding to invalidate a petition designating James T. Conolly as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 42nd Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Vaccaro, J.), dated August 4, 1986, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Our review of the record indicates that the Supreme Court, Kings County, properly dismissed the proceeding on the ground that the petitioners failed to establish a prima facie case. Bracken, J. P., Niehoff, Eiber and Spatt, JJ., concur.